                                 DONALD A. BAILEY
                                          Attorney at Law
                                   1601 Fifth Avenue, Suite 610
                                    Seattle, Washington 98101
                                                                            Telephone: (206) 910 2384
                                                                      Donald.Bailey@shaferbailey.com

                                        July 30, 2021

Hon Christopher M Alston
United States Bankruptcy Court
Western District of Washington                                                           VIA ECF

                      Re: Brown v Yousef Case No. 19-01116 CMA

Dear Judge Alston:

We are writing jointly to advise the Court that the above-referenced matter has been
settled, and to ask the Court to take it off the trial calendar and suspend all unexpired
deadlines in the adversary scheduling order.

The proposed settlement, we believe, addresses the concerns expressed by the Court in
rejecting the settlement previously proposed. In addition to providing substantially
more money for the estate, it provides for the withdrawal of claims of family members
of the debtor, some of which are the subject of pending claim objections.

Ms. Moewes has confirmed that Tony Wisen, counsel for the largest creditor, Hayat
Sindi, does not oppose a continuance of the trial date pending a hearing on the motion
to approve the compromise and settlement, so that further legal fees are not incurred
while the motion is prepared and considered.

Thank you for your consideration.
                                                      Very truly yours,


                                                      Donald A Bailey
                                                      Attorney for Intervenor

                                                       /s/ Denice Moewes per email authorization

                                                      Denice Moewes
                                                      Wood & Jones P.S.
                                                      Attorney for Plaintiff
cc: ECF Recipients




 Case 19-01116-CMA        Doc 91     Filed 07/30/21         Ent. 07/30/21 15:29:01     Pg. 1 of 1
